Citation Nr: 1744304	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  11-05 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from August 1984 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction now rests with the RO in Pittsburgh, Pennsylvania.

In October 2015 and November 2016 the Board remanded the appeal for additional development.


FINDING OF FACT

Arthritis of both hands had onset in service.


CONCLUSION OF LAW

Arthritis of both hands was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran seeks entitlement to service connection for left and right hand disabilities.  He contends that his current left and right hand disabilities are due to years of repetitive motions performing missile maintenance duties.  See December 2006 Statement in Support of Claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For diseases explicitly recognized as "chronic" under 38 C.F.R. § 3.309 (a), such as arthritis, the provisions of 38 C.F.R. § 3.303 (b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, the theory of chronicity and continuity of symptomatology under 38 C.F.R. § 3.303 (b) is applicable in this case.  In addition, service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

The Veteran's service treatment records document various hand/finger related complaints in service.  In November 1985, the Veteran was assessed as having a metacarpal-phalangeal sprain of the fifth digit and then in January 1992 he hyperextended his left middle finger.  In January 1994 the Veteran jammed his thumb and in June 2004 he was treated for a left hand and wrist sprain.  A year later, in June 2005, the Veteran complained of bilateral palmar and thumb metacarpal phalangeal joint pain and was diagnosed with osteoarthritis, though there was no indication that x-rays were taken at that time, and prescribed Mobic for the pain.  On a report of medical assessment prior to discharge in March 2006, the Veteran reported that he intended to seek VA disability for arthritis in the hands.

In April 2007 the Veteran was afforded a VA examination for his hands.  The Veteran reported that approximately 10 years ago he noted the onset of bilateral hand cramps in the palms and carpal metacarpal joint areas bilaterally, but with no specific injury.  The Veteran reported the pain occurred with activity; his hands cramped up and locked, and he had to actually pry his fingers open.  He reported it was severe when it happened and it occurred about once a month.  X-rays were performed and showed no evidence of significant arthritic changes.

In October 2015 the Board remanded the claim for clarification.  The Board indicated that while the 2007 examiner noted no "significant" arthritic changes, the presence of arthritis was not been specifically ruled out.  

An addendum opinion was obtained in November 2015.  However, the examiner was unable to review the original x-rays because they had been destroyed.  Those films would have been considered to be the best quality for x-rays.  The films were put onto the computer under Vista Imaging and were available for review.  However, a radiologist at the Erie VA Medical Center stated that the films on the computer under Vista Imaging were not as good of a quality as the actual films would have been to identify findings regarding arthritis in the hands.  Therefore, the films that were available for review from April 2007 under Vista Imaging were reviewed and did not show any radiographic findings that would be consistent with arthritis in the hands from April 2007.  As noted by the examiner, these findings were not definitive due to the fact that the quality of the films on Vista Imaging was not as good as the actual films would have been and the actual films had been destroyed.

The Board remanded the case again in November 2016 so the Veteran could receive another VA examination and determine whether there was an underlying pathology to account for his complaints regarding the hands.  The Board requested the examiner specifically rule in or rule out the presence of arthritis.

The Veteran was afforded another VA examination in April 2017.  X-rays were taken and the examiner found degenerative arthritis in both hands.  However, the examiner concluded that there was no objective evidence indicating the Veteran's arthritis was service-connected and that the arthritis was at least as likely as not due to his normal course of aging.

The unfavorable April 2017 VA opinion has been considered but the Board finds that it is of limited probative weight.  The opinion and limited rationale did not address the various hand complaints and hand injuries noted in service or the Veteran's credible and competent lay statements of continued hand problems since service.  The Veteran reports that his bilateral hand symptoms have been recurrent since service and his testimony is credible and competent in this regard.  See Layno, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay report of onset of bilateral hand symptoms in service with continuity of symptomology thereafter is favorable evidence in support of his claim.  This conflict only serves to place the evidence regarding causal nexus in at least relative equipoise.

Resolving all doubt in the Veteran's favor, the Board finds that the required nexus has been established in this case.  Service connection for right and left hand arthritis is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303(b); 3.307; 3.309.


ORDER

Service connection for a bilateral hand disability is granted.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


